FILED
                              NOT FOR PUBLICATION                            OCT 01 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANGEL BALBUENA,                                   No. 11-71617

               Petitioner,                        Agency No. A096-230-815

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Angel Balbuena, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s denial of adjustment of status as a matter of discretion. Our jurisdiction is

governed by 8 U.S.C. § 1252. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary denial of

adjustment of status, see 8 U.S.C. § 1252(a)(2)(B)(i), and Balbuena does not raise a

colorable due process challenge to this discretionary determination, see 8 U.S.C.

§ 1252(a)(2)(D); Bazua-Cota v. Gonzales, 466 F.3d 747, 748-49 (9th Cir. 2006).

      In light of this disposition, we do not reach Balbuena’s remaining

contentions.

      PETITION FOR REVIEW DISMISSED.




                                         2                                   11-71617